MEMORANDUM ***
The sentenced imposed by the district court for violation of defendant’s supervised release is authorized by Johnson v. United States, 529 U.S. 694, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000). There is no basis for distinguishing Johnson, and we are not at liberty to question Johnson’s holding. Moreover, it does not violate due process principles to apply Johnson here. See United States v. Newman, 203 F.3d 700, 702-3 (9th Cir.2000) (explaining that due process only limits the retroactive application of judicial decisions “enlarg[ing] the scope of criminal liability).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.